Citation Nr: 1402728	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously considered this appeal in December 2011 and October 2012 and remanded the claim for additional development.  The case has since been returned to the Board.  

In June 2011, the Veteran testified at a hearing before a former Veterans Law Judge.  In September 2012, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and indicated that he was entitled to another hearing.  Later that same month, the Veteran responded that he wished to testify at another Board hearing, which was held before the undersigned Veterans Law Judge in February 2013.  

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

In a March 2013 statement, the Veteran asserted a claim of service connection for ischemic heart disease, which to date has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, as previously noted in the October 2012 Board decision, the Board also referred a claim of service connection for a respiratory disorder to the AOJ.  It does not appear that this issue has been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during service.  

2.  Tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that his bilateral hearing loss and tinnitus result from acoustic trauma during his service in the Army as a supply clerk.  See June 2011 Hearing Transcript, pp. 5-8.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley at 159.

The Veteran's bilateral hearing loss meets the threshold for cognizable hearing loss under 38 C.F.R. § 3.385.  An audiogram provided by Occupational Fitness, Inc. in May 2011 showed audiometric thresholds of 40 decibels or greater at 3000 and 4000 Hz in the right ear, and at 4000 Hz in the left ear.  

A review of the service treatment records shows that the Veteran's hearing acuity decreased during his time in service.  In regard to tinnitus, the Board finds that the Veteran is competent to report ringing in his ears during and since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's private physician, Dr. R.A., provides an opinion in July 2011 linking the claimed in-service acoustic trauma to his current diagnosed hearing loss and tinnitus.  Dr. R.A. opined that the Veteran's bilateral high-frequency sensorineural hearing loss is more likely than not related to his service in the U.S. Army and the noise exposure he incurred over his career.  Dr. R.A. further opined that his tinnitus more likely than not is related to his service.

The Board acknowledges that the Veteran was afforded a VA examination in April 2012 to assess the nature and etiology of the claimed hearing loss and tinnitus. However, the VA examiner stated he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss or tinnitus as the test results were unreliable and unsuitable for rating purposes.  As this opinion is inadequate for adjudication purposes, it cannot serve as the basis of a denial of entitlement to service connection benefits.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus and bilateral high frequency sensorineural hearing loss are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral high frequency sensorineural hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral high frequency sensorineural hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


